2022 WI 33

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2021AP1106-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against
                       Melinda R. Alfredson, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Melinda R. Alfredson,
                                 Respondent.

                          DISCIPLINARY PROCEEDINGS AGAINST ALFREDSON

OPINION FILED:         May 25, 2022
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                     2022 WI 33
                                                             NOTICE
                                               This opinion is subject to further
                                               editing and modification.   The final
                                               version will appear in the bound
                                               volume of the official reports.
No.   2021AP1106-D


STATE OF WISCONSIN                         :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Melinda R. Alfredson,
Attorney at Law:

Office of Lawyer Regulation,
                                                                  FILED
           Complainant,                                      MAY 25, 2022

      v.                                                        Sheila T. Reiff
                                                             Clerk of Supreme Court

Melinda R. Alfredson,

           Respondent.




      ATTORNEY     disciplinary     proceeding.       Attorney's         license

suspended.



      ¶1   PER CURIAM.     We review the report of the referee, the

Honorable Sue E. Bischel, recommending that the court suspend

the Wisconsin law license of Attorney Melinda R. Alfredson for

one year, order her to pay restitution to a former client, and

order her to pay the full costs of this disciplinary proceeding.

Neither    party   has   appealed   from   the     referee's       report      and
                                                                          No.     2021AP1106-D



recommendation, and thus our review proceeds under Supreme Court

Rule (SCR) 22.17(2).1

       ¶2      We     agree     that      Attorney        Alfredson's           professional

misconduct warrants a one-year suspension and an order directing

her to pay restitution to her former client.                            We further agree

that       Attorney    Alfredson       should      pay    the    full     costs     of    this

proceeding, which total $2,552.11 as of March 14, 2022.

       ¶3      Attorney       Alfredson      was   admitted       to    practice        law    in

Wisconsin      in     2009.      She    has   been       the    subject      of   two    prior

attorney        disciplinary           proceedings.              In     2017,       Attorney

Alfredson's law license was suspended for 60 days after she was

found to have committed 16 counts of professional misconduct

arising out of her representation of two clients, various trust

account violations, and her failure to cooperate with the Office

of Lawyer Regulation's (OLR) investigation.                           In re Disciplinary

Proceedings Against Alfredson, 2017 WI 6, 373 Wis. 2d 79, 890

N.W.2d 13.            In    2019,     Attorney     Alfredson's         law      license       was

suspended       for    90     days,    for    having      committed       six     counts      of
misconduct arising out of her representation of two clients,

trust account violations, and her failure to cooperate with the


       1   SCR 22.17(2) provides:

            If no appeal is filed timely, the supreme court
       shall review the referee's report; adopt, reject or
       modify the referee's findings and conclusions or
       remand the matter to the referee for additional
       findings;   and   determine  and   impose  appropriate
       discipline.   The court, on its own motion, may order
       the parties to file briefs in the matter.

                                              2
                                                                              No.    2021AP1106-D



OLR's     investigation.             In   re     Disciplinary          Proceedings         Against

Alfredson, 2019 WI 17, 385 Wis. 2d 565, 923 N.W.2d 869.

         ¶4     On June 29, 2021, the OLR filed a complaint alleging

seven counts of professional misconduct in connection with her

representation          of    L.P.        L.P.    retained        Attorney         Alfredson      in

April of 2018 to prepare the documentation to permit L.P. to

serve as power of attorney for her son, J.P., and to reclaim

funds alleged to be owed to J.P. by his employer.                                        Attorney

Alfredson was also retained to answer L.P.'s questions related

to   a    criminal      case       involving      J.P.          J.P.    was    represented       by

another       attorney       in    the    criminal        case.        L.P.     paid     Attorney

Alfredson       a    $1,500       advanced     fee.         There      was    no    written     fee

agreement       and     Attorney      Alfredson           did   not     deposit      the   $1,500

advanced fee into a trust account.

         ¶5     On May 22, 2018, Attorney Alfredson's law license was

suspended        for    noncompliance            with     mandatory          continuing        legal

education        (CLE)       requirements.                Her    law     license         was    not

reinstated until November 28, 2018.                         During the period her law
license        was     suspended,         Attorney          Alfredson         provided         legal

services to L.P, as evidenced by billing invoices dated July 8,

2018.         Attorney Alfredson also failed to provide L.P. with an

itemized billing, despite L.P.'s request.

         ¶6     On September 1, 2018, L.P. asked Attorney Alfredson to

commence        legal     proceedings          against          J.P.'s       employer.          The

following       month,       L.P    requested         a   status       update      and   Attorney

Alfredson informed L.P. the case had been filed in small claims
court and later claimed that a hearing was scheduled on December
                                                  3
                                                              No.       2021AP1106-D



19,   2018.      Attorney   Alfredson's      representations       to    L.P   were

false.     Attorney Alfredson never filed the small claims case or

scheduled     the   hearing.     She      also   falsely    mislead      L.P   into

believing that Attorney Alfredson was busy "in court" at various

times.

      ¶7      On February 26, 2019, in a proceeding unrelated to

L.P., this court suspended Attorney Alfredson's law license for

90    days,    effective    April    9,     2019.      In    re     Disciplinary

Proceedings Against Alfredson, 385 Wis. 2d 565.                   The day after

our opinion issued, Attorney Alfredson was entered as counsel of

record for J.P. in a family law case.               Attorney Alfredson never

informed L.P that her law license had been suspended, and did

not provide written notification to the court, or to opposing

counsel of her inability to act as an attorney for J.P. due to

her April suspension.          On June 16, 2020, Attorney Alfredson's

law license was again suspended for noncompliance with 2018-2019

mandatory CLE requirements.         It remains suspended.

      ¶8      The OLR's complaint alleged the following counts of
misconduct:

      Count 1: By failing to communicate to L.P in writing
      the scope of her representation or the basis or rate
      of her fee or expenses for which L.P would be
      responsible; and by failing to communicate to L.P. in
      writing the purpose and effect of the advanced fees
      that were paid to her, Attorney Alfredson violated
      SCR 20:1.5(b)(1)2 and SCR 20:1.5(b)(2).3

      2   SCR 20:1.5(b)(1) provides:

           The scope of the representation and the basis or
      rate of the fee and expenses for which the client will
      be responsible shall be communicated to the client in
                                       4
                                                 No.   2021AP1106-D


    Count 2: By depositing the $1,500 advanced fee payment
    into her personal account rather than a client trust
    account,       Attorney       Alfredson       violated
    SCR 20:1.15(b)(1).4

    Count 3: By failing to file a small claims court
    action against J.P.'s employer, Attorney Alfredson
    violated SCR 20:1.3.5

    Count 4: By failing to keep L.P. reasonably informed
    regarding the status of the small claims court action,
    Attorney Alfredson violated SCR 20:1.4(a)(3).6




    writing, before or within a reasonable time after
    commencing the representation, except when the lawyer
    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    3  SCR 20:1.5(b)(2) provides:      "If the total cost of
representation to the client, including attorney's fees, is more
than $1000, the purpose and effect of any retainer or advance
fee that is paid to the lawyer shall be communicated in
writing."
    4   SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation. All funds of clients
    and 3rd parties paid to a lawyer or law firm in
    connection with a representation shall be deposited in
    one or more identifiable trust accounts.
    5  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    6  SCR 20:1.4(a)(3) provides:     "A lawyer shall keep     the
client reasonably informed about the status of the matter."

                                 5
                                                No.   2021AP1106-D


    Count 5: By misleading L.P. that she was in court
    representing other clients, when she was purportedly
    in court observing random cases, and by informing L.P.
    that she had filed a small claims court action, when
    in fact she had not done so, in each instance,
    Attorney Alfredson violated SCR 20:8.4(c).7

    Count 6: By providing legal counsel to L.P. while
    subject to a CLE and a disciplinary suspension,
    Attorney   Alfredson  violated    SCR   31.10(1)8 and
    SCR 22.26(2), enforceable via SCR 20:8.4(f).
                 9                              10


    7  SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
    8   SCR 31.10(1) provides:

         If a lawyer fails to comply with the attendance
    requirement of SCR 31.02, fails to comply with the
    reporting requirement of SCR 31.03(1), or fails to pay
    the late fee under SCR 31.03(2), the board shall serve
    a notice of noncompliance on the lawyer. This notice
    shall advise the lawyer that the lawyer’s state bar
    membership   shall  be  automatically   suspended  for
    failing to file evidence of compliance or to pay the
    late fee within 60 days after service of the notice.
    The board shall certify the names of all lawyers so
    suspended under this rule to the clerk of the supreme
    court, all supreme court justices, all court of
    appeals and circuit court judges, all circuit court
    commissioners appointed under SCR 75.02(1) in this
    state, all circuit court clerks, all juvenile court
    clerks, all registers in probate, the executive
    director of the state bar of Wisconsin, the Wisconsin
    State Public Defender’s Office, and the clerks of the
    federal district courts in Wisconsin. A lawyer shall
    not engage in the practice of law in Wisconsin while
    his or her state bar membership is suspended under
    this rule.
    9   SCR 22.26(2) provides:

         An attorney whose license to practice law is
    suspended or revoked or who is suspended from the
    practice of law may not engage in this state in the
    practice of law or in any law work activity
    customarily done by law students, law clerks, or other
                                 6
                                                             No.    2021AP1106-D


    Count 7: By failing to provide written notification to
    the court and the attorney for each party in In Re:
    the Support or Maintenance of, Brown County Case No.
    2013FA862 of her disciplinary suspension and her
    consequent inability to act as an attorney following
    the April 9, 2019, [suspension order], Attorney
    Alfredson violated SCR 22.26(1)(c),11 enforceable via
    SCR 20:8.4(f).
    ¶9      Attorney   Alfredson     admitted    service       of    the     OLR

complaint   and   initially,   it   appeared    that   the    parties      would

resolve this matter by stipulation.       However, Attorney Alfredson

failed to timely sign and return the proposed stipulation.                  This

court appointed Referee Bischel and the OLR asked the referee to

enter a default judgment.      The referee issued a scheduling order

affording Attorney Alfredson an opportunity to move to extend

her time to file an answer, but warned Attorney Alfredson that


    paralegal personnel, except that the attorney may
    engage in law related work in this state for a
    commercial employer itself not engaged in the practice
    of law
    10 SCR 20:8.4(f) provides:    "It is professional misconduct
for a lawyer to violate a statute, supreme court order or
supreme court decision regulating the conduct of lawyers."
    11   SCR 22.26(1)(c) provides:

         On or before the effective date of license
    suspension or revocation, an attorney whose license is
    suspended or revoked shall promptly provide written
    notification to the court or administrative agency and
    the attorney for each party in a matter pending before
    a court or administrative agency of the suspension or
    revocation and of the attorney's consequent inability
    to act as an attorney following the effective date of
    the suspension or revocation.        The notice shall
    identify the successor attorney of the attorney's
    client or, if there is none at the time notice is
    given, shall state the client's place of residence.

                                     7
                                                                        No.     2021AP1106-D



such a motion must be accompanied by an affidavit setting forth

facts establishing good cause for her failure to timely answer.

On the afternoon of the deadline, Attorney Alfredson moved to

extend the deadline, but her motion was not accompanied by an

answer.      The OLR objected to further extensions.                          The referee

considered the motion and supporting affidavit and determined

that Attorney Alfredson had failed to establish good cause for

her   failure       to    file     an    answer    for    more    than        six   months.

Accordingly, the referee denied Attorney Alfredson's motion and

declared her in default.

      ¶10    The referee then found that the allegations of the

complaint were unrefuted and that the OLR had proven the factual

allegations        of    the     complaint    as    to    all    seven        counts,    and

concluded        that     the     uncontested      allegations         establish        that

Attorney Alfredson violated each of the Supreme Court Rules as

alleged in the OLR complaint.

      ¶11    The        referee    thoroughly      considered          the    appropriate

discipline,       taking       into     account   the    seriousness,         nature,    and
extent      of     Attorney       Alfredson's      misconduct,          the     level     of

discipline needed to protect the public, and the need to impress

upon Attorney Alfredson the seriousness of her misconduct and to

deter other attorneys from committing similar misconduct.                                The

referee considered Attorney Alfredson's misconduct to be serious

and extensive and reflecting "total disregard for Supreme Court

Rules."          Given    her     previous    misconduct,        the    referee     deemed

increased        progressive          discipline    "obviously          necessary"        to
protect the public.
                                             8
                                                                        No.        2021AP1106-D



    ¶12     The    referee          identified       several     aggravating         factors,

including    but        not        limited      to    Attorney     Alfredson's             false

statements, and determined that the imposition of a one-year

suspension of Attorney Alfredson's license is appropriate and

generally   consistent             with    similar     cases.      See,    e.g.,        In    re

Disciplinary      Proceedings             Against     Maynard,     2014       WI     13,     352

Wis. 2d 629,      845    N.W.2d 648            (imposing   one-year       suspension          on

attorney who committed analogous misconduct who had previously

received a 90-day suspension); In re Disciplinary Proceedings

Against Dumke, 216 Wis. 2d 475, 574 N.W.2d 241 (1998) (imposing

one-year    suspension              on    attorney      who      committed          analogous

misconduct who had previously received a six-month suspension).

    ¶13     The referee thus recommended a one-year suspension of

Attorney Alfredson's license, restitution of $250 to L.P., and

that Attorney Alfredson be held responsible for the full costs

of this disciplinary proceeding, which total $2,552.11 as of

March 14, 2022.

    ¶14     No appeal was filed, so we review this matter pursuant
to SCR 22.17(2).         We will affirm the referee's findings of fact

unless they are clearly erroneous.                    We review conclusions of law

de novo.    See In re Disciplinary Proceedings Against Eisenberg,

2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.                           We may impose

whatever    sanction          we    see    fit,      regardless    of     the       referee's

recommendation.          See        In    re   Disciplinary       Proceedings         Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

    ¶15     There is no showing that any of the referee's findings
of fact are clearly erroneous, and we adopt them.                         We also agree
                                                9
                                                                        No.      2021AP1106-D



with    the    referee's     legal     conclusion       that       Attorney       Alfredson

violated the Supreme Court Rules noted above.                              We previously

warned        Attorney    Alfredson         "that       the        court      may     impose

progressively       severe      sanctions        when   an     attorney       engages      in

repeated misconduct."            In re Disciplinary Proceedings Against

Alfredson, 2019 WI 17, ¶29, 385 Wis. 2d 565, 923 N.W.2d 869.

Attorney      Alfredson    is    now   back       before      us    a   third       time   and

progressive discipline is clearly merited.                         In re Disciplinary

Proceedings Against Netzer, 2014 WI 7, ¶49, 352 Wis. 2d 310, 841

N.W.2d 820 ("[t]his court has long adhered to the concept of

progressive discipline in attorney regulatory cases.")                              We agree

that a one-year suspension and restitution of $250 to L.P is

appropriate.       As is our normal practice, we find it appropriate

to impose the full costs of this disciplinary proceeding on

Attorney Alfredson.          See SCR 22.24(1m).

       ¶16     IT IS ORDERED that the license of Melinda R. Alfredson

is suspended for a period of one year, effective the date of

this order.
       ¶17     IT IS FURTHER ORDERED that within 60 days of the date

of     this    order,     Melinda      R.    Alfredson         shall       pay      $250    in

restitution to L.P.

       ¶18     IT IS FURTHER ORDERED that the restitution specified

above is to be completed prior to paying costs to the Office of

Lawyer Regulation.

       ¶19     IT IS FURTHER ORDERED that within 60 days of the date

of this order, Melinda R. Alfredson shall pay to the Office of


                                            10
                                                          No.   2021AP1106-D



Lawyer   Regulation    the   costs   of   this    proceeding,   which   are

$2,552.11 as of March 14, 2022.

    ¶20    IT IS FURTHER ORDERED that Melinda R. Alfredson shall

comply with the provisions of SCR 22.26 concerning the duties of

a person whose license to practice law in Wisconsin has been

suspended.

    ¶21    IT   IS    FURTHER   ORDERED    that    compliance   with    all

conditions of this order is required for reinstatement.                 See

SCR 22.28(2).




                                     11
    No.   2021AP1106-D




1